[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                    FILED
                          ________________________        U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                              September 21, 2006
                           Nos. 05-16011 & 06-10776          THOMAS K. KAHN
                            Non-Argument Calendar                CLERK
                          ________________________

                      D. C. Docket No. 05-00014-CV-4-RH

FRANK J. LAWRENCE, JR.,


                                                              Plaintiff-Appellant,

                                     versus

R. TERRY RIGSBY,
in his official capacity as Chairman of
the Florida Board of Bar Examiners,
ELEANOR MITCHELL HUNTER,
in her official capacity as Executive
Director of the Florida Board of Bar Examiners,
HON. BARBARA J. PARIENTE,
in her official capacity as Chief Justice
of the Florida Supreme Court,


                                                          Defendants-Appellees.
                          ________________________

                  Appeals from the United States District Court
                      for the Northern District of Florida
                        _________________________

                              (September 21, 2006)
Before CARNES, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      Appellant Frank J. Lawrence, Jr. was denied admission to the Florida Bar for

failing to meet the fitness requirements. He filed a complaint in the district court,

raising federal constitutional and statutory challenges to the denial of his

admission. In an order dated October 7, 2005, the district court dismissed his

complaint based on the abstention principles set forth in Middlesex County Ethics

Committee v. Garden State Bar Association, 457 U.S. 423, 102 S. Ct. 2515, 73 L.

Ed. 2d 116 (1982) where the Supreme Court determined that federal action

challenging ongoing state bar disciplinary proceedings is barred by the doctrine of

Younger v. Harris, 401 U.S. 37, 91 S. Ct. 746, 27 L. Ed. 2d 669 (1971). A later

filed motion for relief from judgment pursuant to Fed. R. Civ. P. 60(b)(6) was

denied in an order dated January 17, 2006 based on the principles set forth in the

Rooker-Feldman doctrine. In that order, the district court found that federal review

of the Florida Supreme Court’s decision denying Lawrence admission to the

Florida Bar would be improper because it would essentially constitute an appeal of

a state court decision in a federal district court, and that relief is more appropriate

on a petition for writ of certiorari to the United States Supreme Court. Rooker v.

Fidelity Trust Company, 263 U.S. 413, 44 S. Ct. 149, 68 L. Ed. 362 (1923);



                                            2
District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 103 S. Ct. 1303,

75 L. Ed. 2d 206, (1982). Lawrence now challenges those rulings in this

consolidated appeal.

      After careful consideration of the briefs and record, we find that the district

court’s orders constitute a proper application of the controlling law to the material

facts in this case. We therefore affirm the court’s judgments.

      AFFIRMED.




                                           3